Exhibit 10.7

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 15, 2006, is
by and among Alliance Holdings GP, L.P., a Delaware limited partnership
(“AHGP”), Alliance GP, LLC, a Delaware limited liability company (the “General
Partner”), and each of the other parties identified on the signature pages
hereto (the “Initial Investors”).

WHEREAS, in connection with the initial public offering of common units (“Common
Units”) of AHGP (the “AHGP Initial Public Offering”), AHGP, the General Partner
and the Initial Investors have entered into that certain Contribution Agreement
dated as of November 18, 2005 (the “Contribution Agreement”), pursuant to which
the Initial Investors will receive Common Units of AHGP in exchange for their
respective interests in Alliance Resource Partners, L.P. (“ARLP”); and

WHEREAS, in connection with, and in consideration of, the transactions
contemplated by the Contribution Agreement, the Initial Investors have
requested, and AHGP and the General Partner have agreed to provide, registration
rights with respect to the Registrable Securities (as hereinafter defined), as
set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing recitals, mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

ARTICLE I.

DEFINITIONS

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
general rules and regulations under the Securities Exchange Act of 1934, as in
effect on the date of this Agreement.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“AHGP” has the meaning set forth in the introductory paragraph hereto.

“AHGP Initial Public Offering” has the meaning set forth in the recitals hereto.

“AMH” means Alliance Management Holdings, LLC, a Delaware limited liability
company.

“AMH II” means AMH II, LLC, a Delaware limited liability company.

“ARLP” has the meaning set forth in the recitals hereto.

“Board of Directors” means the board of directors of the General Partner.

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in Wilmington, Delaware.



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in the Contribution Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” means the common units of AHGP, representing limited partner
interests, that are publicly traded on the Nasdaq National Market.

“Contribution Agreement” has the meaning set forth in the recitals hereto.

“Effectiveness Period” has the meaning specified in Section 2.03(a) of this
Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“General Partner” has the meaning set forth in the introductory paragraph
hereto.

“Included Registrable Securities” has the meaning specified in Section 2.04(a)
of this Agreement.

“Initial Investors” has the meaning specified in Section 2.01 of this Agreement.

“Losses” has the meaning specified in Section 2.10(a) of this Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

“Piggyback Registration” has the meaning specified in Section 2.04(a) of this
Agreement.

“Registrable Security” means the Common Units until such time as such securities
cease to be Registrable Securities pursuant to Section 2.02 of this Agreement.

“Registration Expenses” has the meaning specified in Section 2.09 of this
Agreement.

“Registration Rights Group” has the meaning specified in Section 2.01 of this
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Selling Expenses” has the meaning specified in Section 2.09 of this Agreement.

“SGP” means Alliance Resource GP, LLC, a Delaware limited liability company.

“Shelf Registration” has the meaning specified in Section 2.03(a) of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Shelf Registration Statement” has the meaning specified in Section 2.03(a) of
this Agreement.

“Transfer” means any sale, assignment, gift, pledge, encumbrance, hypothecation,
mortgage, exchange or any other disposition by law or otherwise.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

ARTICLE II.

REGISTRATION RIGHTS

Section 2.01 Registration Rights. The Initial Investors consist of AMH, AMH II
and SGP, collectively referred to as the “Initial Investors” and each
individually referred to as a “Registration Rights Group”. After the dissolution
of AMH or AMH II, the Initial Investors shall consist of (1) SGP, (2) the owners
of 70% or more of the limited liability company interests of AMH as calculated
at Closing and (3) the owners of 70% or more of the limited liability interests
of AMH II as calculated at Closing, collectively referred to as the “Initial
Investors” and each individually referred to as a “Registration Rights Group.”
Following the AHGP Initial Public Offering and subject to the terms and
limitations set forth in this Article II, each Registration Rights Group shall
be entitled to one demand registration right; provided, however, that no demand
registration request shall be made prior to the expiration of the 180-day
“lock-up” period following completion of the AHGP Initial Public Offering. The
Initial Investors, and each permitted transferee of registration rights pursuant
to Section 2.12, shall have unlimited piggy back registration rights, each as
more fully described in this Article II.

Section 2.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security has been declared effective by the Commission and such Registrable
Security has been sold or disposed of pursuant to such effective registration
statement; (b) such Registrable Security has been disposed of pursuant to any
section of Rule 144 (or any similar provision then in force under the Securities
Act); or (c) such Registrable Security is held by AHGP or one of its
subsidiaries.

Section 2.03 Shelf Registration.

(a) Shelf Registration. Within 60 days following receipt of a written request
for the benefit of all the Registrable Securities held by a Registration Rights
Group, AHGP shall prepare and file a registration statement under the Securities
Act to permit the public resale of the Registrable Securities pursuant to such
registration statement, including a registration statement permitting the public
resale of the Registrable Securities from time to time pursuant to Rule 415 of
the Securities Act (the “Shelf Registration Statement”). Such written request
shall describe the plan of distribution for such Registrable Securities, which
plan may include, without limitation, sales through the facilities of the
principal trading market on which securities of the same class as the
Registrable Securities are then traded, sales pursuant to an Underwritten
Offering, or both. AHGP shall use its commercially reasonable efforts to cause
the Shelf Registration Statement to

 

3



--------------------------------------------------------------------------------

become effective no later than 120 days after the date of filing such Shelf
Registration Statement (the “Shelf Registration”). A Shelf Registration
Statement filed pursuant to this Section 2.03(a) shall be on such appropriate
registration form of the Commission as shall be selected by AHGP; provided,
however, that if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Shelf Registration Statement and
the Managing Underwriter at any time notifies AHGP in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, AHGP shall use its
commercially reasonable efforts to include such information in the prospectus.
AHGP will cause the Shelf Registration Statement filed pursuant to this
Section 2.03(a) to be continuously effective under the Securities Act until all
Registrable Securities covered by the Shelf Registration Statement have been
distributed in the manner set forth and as contemplated in the Shelf
Registration Statement or there are no longer any Registrable Securities
outstanding (the “Effectiveness Period”). The Shelf Registration Statement when
declared effective by the Commission (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein,
AHGP: (i) may delay its obligation to file any Shelf Registration Statement if
(1) within 30 days of receipt of a written request from any Registration Rights
Group, AHGP notifies the requesting Registration Rights Group of AHGP’s
intention of effecting a public offering within 60 days, provided, that prior to
the receipt of such request, AHGP has taken affirmative steps in contemplation
of such public offering, (2) AHGP is pursuing an acquisition, merger,
reorganization, disposition or other similar transaction and AHGP determines in
good faith that AHGP’s ability to pursue or consummate such a transaction would
be materially adversely affected by any required disclosure of such transaction
in the Shelf Registration Statement, or (3) AHGP has experienced some other
material non-public event the disclosure of which at such time is not required
by law or, in the good faith judgment of AHGP, would materially adversely affect
AHGP, then, in each case, AHGP may defer filing the Shelf Registration Statement
for up to 60 days; provided, however, that AHGP shall not exercise its right to
delay filing the Shelf Registration Statement more than once in any 12 month
period (excluding any delays in filing a registration statement or
post-effective amendment pursuant to Section 2.12 hereof); (ii) may, upon
written notice to any Registration Rights Group whose Registrable Securities are
included in the Shelf Registration Statement, suspend such Registration Rights
Group’s use of any prospectus which is a part of the Shelf Registration
Statement (in which event the Registration Rights Group shall discontinue sales
of the Registrable Securities pursuant to the Shelf Registration Statement) for
up to 60 days if (1) AHGP is pursuing an acquisition, merger, reorganization,
disposition or other similar transaction and AHGP determines in good faith that
AHGP’s ability to pursue or consummate such a transaction would be materially
adversely affected by any required disclosure of such transaction in the Shelf
Registration Statement or (2) AHGP has experienced some other material
non-public event the disclosure of which at such time is not required by law or,
in the good faith judgment of AHGP, would materially adversely affect AHGP;
provided, however, that AHGP shall not exercise its right to suspend any
Registration Rights Group’s use of any prospectus more than twice in any
12-month period.

 

4



--------------------------------------------------------------------------------

Upon disclosure of such information or the termination of the condition
described in this Section 2.03(b), AHGP shall provide prompt notice to the
Registration Rights Group whose Registrable Securities are included in the Shelf
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.

Section 2.04 Piggyback Registration.

(a) Participation. If AHGP at any time proposes to file a registration statement
(including a Shelf Registration Statement and including any registration
statement intended to satisfy the requirements of Section 2.03(a) of this
Agreement) for the sale of Common Units to the public for its own account or the
account of any Unitholder other than (x) a registration relating solely to
employee benefit plans, (y) a registration relating solely to a Rule 145
transaction, or (z) a registration on any registration form which does not
permit secondary sales, then, as soon as practicable following the engagement of
counsel to AHGP to prepare the registration statement, AHGP shall give notice of
such proposed filing for the registration to the Initial Investors and such
notice shall offer the Initial Investors the opportunity to include in such
registration such number of Registrable Securities as each such Initial Investor
may request in writing (a “Piggyback Registration”). Each Initial Investor shall
have 15 days after receipt of such notice to elect to have all (or such portion
as the Initial Investor shall specify) of its Registrable Securities included in
such registration. In addition, if AHGP at any time proposes to file a
prospectus supplement with respect to an Underwritten Offering to a Shelf
Registration Statement under which the Initial Investors have registered the
sale of Registrable Securities, then, as soon as practicable following the
engagement of counsel to AHGP to prepare the documents to be used in connection
with an Underwritten Offering, AHGP shall give notice of such proposed
Underwritten Offering to each Initial Investor and such notice shall offer each
Initial Investor the opportunity to include in such Underwritten Offering such
number of Registrable Securities as each such Initial Investor may request in
writing; provided, however, that AHGP shall not be required to offer such
opportunity to Initial Investors if AHGP has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Initial Investors will have an adverse effect on the price,
timing or distribution of the Common Units. No Initial Investor may exercise its
right to participate in a Piggyback Registration with respect to sales to be
made from an effective shelf registration on which such Initial Investors’
Registrable Securities are not registered for resale, except that if the Board
of Directors determines that its in the best interest of AHGP, then AHGP may use
the net proceeds from any Underwritten Offering to repurchase some or all
Registrable Securities from any of the Initial Investors. Subject to the
provisions in this Section 2.04(a) and Section 2.04(b), AHGP shall include in
such Underwritten Offering all such Registrable Securities (“Included
Registrable Securities”) with respect to which AHGP has received requests within
(i) one business day in the event of the filing of a prospectus supplement and
(ii) five business days with respect to the use of a preliminary prospectus
supplement after AHGP’s notice has been delivered in accordance with
Section 2.04. If no request for inclusion from an Initial Investor is received
within the specified time, such Initial Investor shall have no further right to
participate in such Piggyback Registration. If, at any time after giving written
notice of its intention to undertake an Underwritten Offering and prior to the
closing of such Underwritten Offering, AHGP shall determine for any reason not
to undertake or to delay such Underwritten Offering, AHGP may, at its election,
give written notice of such determination to the selling Initial

 

5



--------------------------------------------------------------------------------

Investors and, (x) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (y) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering.

(b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of Common Units included in a
Piggyback Registration advises AHGP that the total amount of Common Units which
the selling Initial Investors and any other Persons intend to include in such
Underwritten Offering exceeds the number which can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
all of the Common Units that AHGP intends to include in such Underwritten
Offering, plus the number of Registrable Securities that such Managing
Underwriter or Underwriters advises AHGP can be sold without having such adverse
effect, with such number to be allocated pro rata among the selling Initial
Investors who have requested participation in the Piggyback Registration (based,
for each such selling Initial Investor, on the percentage derived by dividing
(A) the number of Registrable Securities proposed to be sold by such selling
Initial Investor in such offering; by (B) the aggregate number of Common Units
proposed to be sold by the selling Initial Investors and any other Persons
participating in the Piggyback Registration to be included in such offering).
Notwithstanding the foregoing, if the registration statement was filed to meet
the requirements of Section 2.03(a), then the Registration Rights Group that
requested such registration shall have priority over AHGP and any other selling
Initial Investors in determining the number of Common Units that may be included
in such Underwritten Offering.

Section 2.05 Underwritten Offerings.

(a) Shelf Registration. If an Initial Investor elects to dispose of Registrable
Securities in an Underwritten Offering, AHGP shall enter into an underwriting
agreement in customary form with the Managing Underwriter or Underwriters, which
shall include, among other provisions, indemnities to the effect and to the
extent provided in Section 2.10, and shall take all such other reasonable
actions as are requested by the Managing Underwriter in order to expedite or
facilitate the registration and disposition of the Registrable Securities.

(b) General Procedures. In connection with any Underwritten Offering pursuant to
a Shelf Registration Statement filed at the request of a Registration Rights
Group pursuant to Section 2.03 hereof, such Registration Rights Group, with the
consent of AHGP, shall be entitled to select the Managing Underwriter or
Underwriters. The consent of AHGP to the selection of the Managing Underwriter
or Underwriters shall not be unreasonably withheld. In all other cases, AHGP
shall select the Managing Underwriter or Underwriters. In connection with an
Underwritten Offering pursuant to Sections 2.03 or 2.04 hereof, each Initial
Investor and AHGP shall be obligated to enter into an underwriting agreement
which contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Initial Investor may participate in such
Underwritten Offering unless such Initial Investor agrees to sell its
Registrable Securities on the basis provided in such underwriting agreement and
completes and

 

6



--------------------------------------------------------------------------------

executes all questionnaires, powers of attorney, indemnities and other documents
reasonably required under the terms of such underwriting agreement. Each Initial
Investor may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, AHGP to and for the
benefit of such underwriters also be made to and for such Initial Investor’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations. If any Initial Investor disapproves of the terms of an
underwriting, such Initial Investor may elect to withdraw therefrom by notice to
AHGP and the Managing Underwriter; provided, however, that such withdrawal must
be made on or before the pricing of any such Underwritten Offering. No such
withdrawal or abandonment shall affect AHGP’s obligation to pay Registration
Expenses.

Section 2.06 Registration Procedures. In connection with its obligations
contained in Sections 2.03 and 2.04 hereof, AHGP will, as expeditiously as
possible:

(a) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Shelf Registration Statement effective and as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the Shelf Registration Statement;

(b) furnish to each Initial Investor (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Initial Investor the
opportunity to object to any information pertaining to such Initial Investor and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Initial Investor with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or other registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Shelf Registration Statement
or any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Initial Investors or,
in the case of an Underwritten Offering, the Managing Underwriter, shall
reasonably request, provided that AHGP will not be required to qualify generally
to transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(d) promptly notify each Initial Investor and each underwriter, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the

 

7



--------------------------------------------------------------------------------

filing of the Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Shelf Registration Statement or any other registration statement
or any post-effective amendment thereto, when the same has become effective; and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Shelf Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(e) immediately notify each Initial Investor and each underwriter, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
Initial; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness of the Shelf Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by AHGP of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, AHGP agrees to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then Initial
and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(f) furnish to each Initial Investor copies of any and all transmittal letters
or other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for AHGP, dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “cold comfort” letter, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have certified AHGP’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to the underwriters in Underwritten Offerings of securities,
and such other matters as such underwriters may reasonably request;

 

8



--------------------------------------------------------------------------------

(h) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to the
Initial Investors, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(i) make available to the appropriate representatives of the Managing
Underwriter and Initial Investors access to such information and AHGP personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided that AHGP need not disclose
any information to any such representative unless and until such representative
has entered into a confidentiality agreement with AHGP;

(j) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by AHGP are then listed;

(k) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of AHGP
to enable the Initial Investors to consummate the disposition of such
Registrable Securities;

(l) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and

(m) enter into customary agreements and take such other actions as are
reasonably requested by the Initial Investors or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

Each Initial Investor, upon receipt of notice from AHGP of the happening of any
event of the kind described in subsection (e) of this Section 2.06, shall
forthwith discontinue disposition of the Registrable Securities until such
Initial Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by subsection (e) of this Section 2.06 or until it is
advised in writing by AHGP that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by AHGP, such Initial Investor
will, or will request the Managing Underwriter or Underwriters, if any, to
deliver to AHGP (at AHGP’s expense) all copies in their possession or control,
other than permanent file copies then in such Initial Investor’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

Section 2.07 Cooperation by Initial Investors. AHGP shall have no obligation to
include in the Shelf Registration Statement or in a Piggyback Registration units
of an Initial Investor who has failed to timely furnish such information which,
in the opinion of counsel to AHGP, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

 

9



--------------------------------------------------------------------------------

Section 2.08 Restrictions on Public Sale by Initial Investors of Registrable
Securities. Each Initial Investor that is a holder of Registrable Securities
that are included in a registration statement agrees not to effect any public
sale or distribution of the Registrable Securities, other than in an
Underwritten Offering, during the 90 calendar day period beginning on the date
of a prospectus supplement filed with the Commission with respect to the pricing
of such Underwritten Offering, provided that the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the officers or directors or any other
unitholder of AHGP on whom a restriction is imposed.

Section 2.09 Expenses. AHGP will pay all Registration Expenses in connection
with the Shelf Registration Statement filed pursuant to Section 2.02(a) of this
Agreement, and AHGP will pay all Registration Expenses in connection with a
Piggyback Registration, whether or not the Shelf Registration Statement becomes
effective or any sale is made pursuant to the Shelf Registration Statement or
Piggyback Registration. Each Initial Investor shall pay all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. “Registration
Expenses” means all expenses incident to AHGP’s performance under or compliance
with this Agreement to effect the registration of Registrable Securities in a
Shelf Registration or a Piggyback Registration, and the disposition of such
securities, including, without limitation, all registration, filing, securities
exchange listing and Nasdaq National Market fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes and fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, and the fees and disbursements of counsel and
independent public accountants for AHGP, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance. Except as otherwise provided in Section 2.10 hereof, AHGP shall not
be responsible for legal fees incurred by Initial Investors in connection with
the exercise of such Initial Investors’ rights hereunder. AHGP shall not be
responsible for any “Selling Expenses,” which means all underwriting fees,
discounts and selling commissions allocable to the sale of the Registrable
Securities.

Section 2.10 Indemnification.

(a) By AHGP. In the event of a registration of any Registrable Securities under
the Securities Act pursuant to this Agreement, AHGP will indemnify and hold
harmless each Initial Investor thereunder, its directors and officers, and each
underwriter, pursuant to the applicable underwriting agreement with such
underwriter, of Registrable Securities thereunder and each Person, if any, who
controls such Initial Investor or underwriter within the meaning of the
Securities Act and the Exchange Act, against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Initial Investor or
underwriter or controlling Person may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and

 

10



--------------------------------------------------------------------------------

will reimburse each such Initial Investor, its directors and officers, each such
underwriter and each such controlling Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that AHGP will not be
liable in any such case if and to the extent that any such Loss arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Initial Investor, such underwriter or such controlling Person in writing
specifically for use in the Shelf Registration Statement or such other
registration statement, or prospectus supplement, as applicable. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Initial Investor or any such director, officer or controlling
Person, and shall survive the transfer of such securities by such Initial
Investor.

(b) By Each Initial Investor. Each Initial Investor agrees severally and not
jointly to indemnify and hold harmless the General Partner and AHGP, its
directors and officers, each Person, if any, who controls AHGP within the
meaning of the Securities Act or of the Exchange Act, and each other Initial
Investor, its directors, officers, and controlling Persons within the meaning of
the Securities Act or of the Exchange Act, to the same extent as the foregoing
indemnity from AHGP to the selling Initial Investors, but only with respect to
information regarding such Initial Investor furnished in writing by or on behalf
of such Initial Investor expressly for inclusion in the Shelf Registration
Statement or prospectus supplement relating to the Registrable Securities, or
any amendment or supplement thereto; provided, however, that the liability of
each Initial Investor shall not be greater in amount than the dollar amount of
the proceeds (net of any Selling Expenses) received by such Initial Investor
from the sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.10. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.10 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense and employ counsel or (ii) if the defendants in any such
action include both the indemnified party and the indemnifying party and counsel
to the indemnified party shall have concluded that there may be reasonable
defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party, or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to

 

11



--------------------------------------------------------------------------------

be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought against it with respect to which it is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.10 is
held by a court or government agency of competent jurisdiction to be unavailable
to AHGP or any Initial Investor or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses as between AHGP on
the one hand and such Initial Investor on the other, in such proportion as is
appropriate to reflect the relative fault of AHGP on the one hand and of such
Initial Investor on the other in connection with the statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Initial Investor
be required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Initial Investor from the
sale of Registrable Securities giving rise to such indemnification. The relative
fault of AHGP on the one hand and each Initial Investor on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this paragraph. The amount paid by an indemnified
party as a result of the Losses referred to in the first sentence of this
paragraph shall be deemed to include any legal and other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any Loss which is the subject of this paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.10 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.11 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, AHGP agrees to use
its commercially reasonable efforts to:

(a) Make and keep public information regarding AHGP available, as those terms
are understood and defined in Rule 144 of the Securities Act, at all times from
and after the date hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of AHGP under the Securities Act and the Exchange Act at all times from
and after the date hereof; and

 

12



--------------------------------------------------------------------------------

(c) So long as an Initial Investor owns any Registrable Securities, furnish to
such Initial Investor forthwith upon request a copy of the most recent annual or
quarterly report of AHGP, and such other reports and documents so filed as such
Initial Investor may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Initial Investor to sell any such
securities without registration.

Section 2.12 Transfer or Assignment of Registration Rights. The rights to cause
AHGP to register Registerable Securities granted to AMH and AMH II by AHGP
pursuant to this Agreement may be transferred or assigned by AMH and AMH II to
their respective owners of their limited liability company interests at the time
of their respective dissolutions. The rights to cause AHGP to register
Registrable Securities granted to the Initial Investors by AHGP pursuant to
Section 2.03 may be transferred or assigned by the Initial Investors to one or
more transferee(s) or assignee(s) of such Registrable Securities, provided that
(a) each such transferee or assignee holds Registrable Securities representing
at least 50% (after giving effect to such transfer) of the Registrable
Securities held by the Registration Rights Group transferor at the Closing,
(b) AHGP is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and (c) each such transferee assumes in writing responsibility for
its portion of the obligations of the Initial Investors under this Agreement.
The rights granted to the Initial Investors by AHGP pursuant to Section 2.04
with respect to Registrable Securities may be transferred or assigned by the
Initial Investors to one or more transferee(s) or assignee(s) of such
Registrable Securities, provided that (a) AHGP is given written notice prior to
any said transfer or assignment, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (b) each such
transferee assumes in writing responsibility for its portion of the obligations
of the Initial Investors under this Agreement. In no event shall AHGP be
required to file a post-effective amendment to a Shelf Registration Statement or
a new Shelf Registration Statement for the benefit of such transferee(s) or
assignee(s) unless such transferring Initial Investor notifies AHGP in writing
that it will pay all of the additional Registration Expenses incurred by AHGP in
connection with filing a post-effective amendment to a Shelf Registration
Statement or a new Shelf Registration Statement for the benefit of such
transferee(s) or assignee(s); provided, however, that AHGP shall be entitled to
delay any such filing as provided in Section 2.03(b) hereof.

ARTICLE III.

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, courier service or
personal delivery:

If to AHGP or the General Partner:

Joseph W. Craft III

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Facsimile: (918) 295-7361

 

13



--------------------------------------------------------------------------------

If to AMH:

Thomas L. Pearson

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Facsimile: (918) 295-7361

If to AMH II:

Thomas L. Pearson

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Facsimile: (918) 295-7361

If to SGP:

Thomas L. Pearson

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Facsimile: (918) 295-7361

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

Section 3.02 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent transferees of Registrable Securities to the extent
permitted by Section 2.12 hereof.

Section 3.03 Limitation of Rights. This Agreement shall not be construed to vest
any rights under this Agreement to any individual or entity other than the
Initial Investors and the Initial Investors do not intend for any portion of
this Agreement to confer rights upon any Person other than the Initial
Investors.

Section 3.04 Assignment of Rights. Except as provided in Section 2.12 of this
Agreement, none of the rights and obligations of the Initial Investors under
this Agreement may be transferred or assigned by any Initial Investor.

Section 3.05 Recapitalization, Exchanges, etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of AHGP or any successor or assign of AHGP
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such

 

14



--------------------------------------------------------------------------------

Person, in addition to and without limiting any other remedy or right it may
have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity which such
Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.09 Governing Law. The laws of the State of Delaware shall govern this
Agreement without regard to principles of conflict of laws.

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by all parties to this Agreement.

Section 3.13 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.14 Payment of Expenses. AHGP shall pay or reimburse the Initial
Investors, to the extent such costs have been incurred, for all reasonable
third-party out-of-pocket costs and expenses (including the reasonable fees and
expenses of legal counsel) incurred by them in connection with (i) negotiations
leading to the execution of this Agreement and (ii) the review of the Shelf
Registration Statement and all amendments thereto. Nothing set forth herein
shall obligate AHGP to reimburse any Initial Investor with respect to any other
costs or expenses incurred with respect to its investment in AHGP or the AHGP
Initial Public Offering.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Registration Rights Agreement have
caused it to be duly executed as of the date first above written.

 

ALLIANCE HOLDINGS GP, L.P.

By:

  Alliance GP, LLC, its General Partner

 

By:

 

/s/ Thomas L. Pearson

 

 

Thomas L. Pearson

 

Senior Vice President – Law and Administrative General Counsel

 

ALLIANCE GP, LLC

By:

 

/s/ Thomas L. Pearson

 

  Thomas L. Pearson   Senior Vice President – Law and Administrative General
Counsel

 

ALLIANCE MANAGEMENT HOLDINGS, LLC

By:

 

/s/ Thomas L. Pearson

 

  Thomas L. Pearson   Senior Vice President – Law and Administrative General
Counsel

 

  AMH II, LLC

By:

 

/s/ Thomas L. Pearson

 

  Thomas L. Pearson   Senior Vice President – Law and Administrative General
Counsel

 

ALLIANCE RESOURCE GP, LLC

By:

 

/s/ Thomas L. Pearson

 

  Thomas L. Pearson   Senior Vice President – Law and Administrative General
Counsel

 

16